Citation Nr: 0703003	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for left knee 
degenerative joint disease and residuals of a gunshot wound, 
with history of synovitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In rating decisions dated in June 
2002 and April 2003, the RO denied an increase above the 
existing 10 percent rating for the veteran's service-
connected left knee disability.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was afforded VA examinations of his left knee in 
April 2002 and March 2003.  In his May 2004 substantive 
appeal, he stated that his disability was getting worse.  His 
representative argued in January 2007 that the VA examination 
reports of record were too old and did not depict the current 
severity of the veteran's condition.  He further stated that 
it was the veteran's position that there had been a gradual 
worsening of his knee disability. 

As the veteran's left knee disability has reportedly worsened 
since his last VA compensation examination, a new examination 
should be obtained to determine the current level of 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (Where the veteran claims that his condition is worse 
than when originally rated, and available evidence is too old 
for adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.)  
Any recent VA treatment records should also be obtained.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Contact the VA Eastern Colorado 
Health Care Service and request copies of 
the veteran's complete treatment records 
pertaining to his left knee, dated since 
October 2002.  All responses and/or 
evidence should be associated with the 
claims file.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, schedule 
the veteran for a VA examination of his 
left knee.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left knee degenerative 
joint disease and residuals of a gunshot 
wound, with history of synovitis.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the left knee, 
and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).
	




